UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6878


TERRANCE TERRELL HAGOOD,

                    Plaintiff - Appellant,

             v.

SC HIGHWAY PATROL; M. A. TAYLOR; TAYLOR MATTHEWS; LOVELACE
MATTHEWS; JUMPER WILLIAMS; CALLISON MICHAEL; GIBSON RYAN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:20-cv-01114-HMH)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrance Terrell Hagood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Terrence Terrell Hagood seeks to appeal the district court’s order accepting the

magistrate judge’s recommendation and dismissing Hagood’s 42 U.S.C. § 1983 complaint.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court entered its order on April 16, 2020. Hagood filed the notice of

appeal on June 8, 2020. Because Hagood failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the appeal.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2